Citation Nr: 1743393	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-00 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel












INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This matter was previously before the Board in July 2016 at which time the case was remanded in order to obtain private treatment records and to afford the Veteran an updated VA audiologic examination.  The records were obtained and the examination was conducted in October 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by level I hearing impairment in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  Id.  There are also exceptional patters of hearing impairment.  See 38 C.F.R. § 4.86.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Analysis

The record reflects three audiometry reports during the pendency of the appeal.  A March 2013 audiogram is from a private treatment provider.  VA audiologic examinations were conducted in March 2014 and October 2016.

The first audiologic report dates from March 2013.  This private examination did not provide numerical values for pure tone thresholds.  However, as best interpreted from the graph provided, the values in decibels are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
x
15
35
50
50
LEFT
x
25
55
65
60

While numerical values for the average pure tone thresholds were not indicated in the examination, calculating these values based on the above indicates the average was 37.5 decibels for the right ear and 51.25 decibels for the left ear.  The examiner noted that word recognition scores in both ears was 100 percent although the report did not indicate whether the test utilized was the Maryland CNC.

The results of the March 2013 examination utilizing Table VI of 38 C.F.R. § 4.85 yields level I hearing in the right ear and level I hearing in the left ear.  When combined, level I and level I hearing yields a noncompensable evaluation.

The first VA audiologic examination was conducted in March 2014.  This VA audiologic evaluation showed pure tone thresholds of air conduction, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
x
20
45
60
70
LEFT
x
35
55
65
65

Average pure tone thresholds were 48.75 decibels for the right ear and 55 decibels for the left ear.  The examiner noted that speech recognition score in the right ear was 92 percent for the right ear and 92 percent for the left ear.

Using these values, the results of the March 2014 examination utilizing Table VI of 38 C.F.R. § 4.85 yields level I hearing in the right ear and level I hearing in the left ear.  When combined, level I and level I hearing yields a noncompensable evaluation.

Another VA audiologic examination was conducted in October 2016 pursuant to the Board's remand.  This VA audiologic evaluation showed pure tone thresholds of air conduction, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
x
15
35
50
55
LEFT
x
20
45
60
60

Average pure tone thresholds were 38.75 decibels for the right ear and 46.25 decibels for the left ear.  The examiner noted that speech recognition score in the right ear was 100 percent for the right ear and 94 percent for the left ear.

Using these values, the results of the October 2016 examination utilizing Table VI of 38 C.F.R. § 4.85 yields level I hearing in the right ear and level I hearing in the left ear.  When combined, level I and level I hearing yields a noncompensable evaluation.

In his April 2014 notice of disagreement, the Veteran noted that in his last hearing test, the doctor told him that he had middle to severe hearing loss in both ears and needed hearing aids.  He also noted that he had issues hearing during phone calls and in person interviews.  He had issues when a person would speak to him from the rear and the side, and he at that time had issues watching television or speaking to a person who had a low voice.  The Veteran repeated this statement in his January 2015 VA Form 9 and added that based on the doctor's comments he believed his hearing loss warranted at least a 24 or 30 percent evaluation.  In September 2016, the Veteran noted his hearing was worse than when he first applied to VA.  In an October 2016 statement he again noted that his hearing loss was medium to severe.  In a February 2017 statement, the Veteran noted that when he interviewed people on the phone he had to turn the volume up in order to hear them and he would have to ask people to speak louder or repeat themselves.

The Board finds that a compensable evaluation for the Veteran's hearing loss is not warranted.  Each of the audiologic examinations present in the record reflects level I hearing in both ears, thus resulting in a noncompensable evaluation.  While the Board acknowledges the Veteran's competent reports of his difficulty hearing people in person and over the telephone, disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule.  With regard to the VA examinations, each test was valid for rating purposes and yielded a noncompensable evaluation.  The Board acknowledges that the record does not reflect whether the word recognition scores contained in the March 2013 examination were based on the Maryland CNC test.  Nonetheless, even assuming the word recognition scores were based on such test, and the private audiologic examination is valid for rating purposes, the Veteran would still have level I hearing in both ears and be entitled to no more than a noncompensable disability rating.

In sum, the Board finds that the preponderance of the evidence is against an initial compensable rating for bilateral hearing loss.  As such, the benefit of the doubt doctrine is inapplicable and an initial compensable rating for bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial compensable rating for bilateral hearing loss is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


